Citation Nr: 1445231	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for left patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 18, 1986, to February 24, 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision on behalf of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  VA records show the Veteran perfected an appeal from the February 2005 rating decision, but that she subsequently moved and requested that her claims file be transferred to the VARO in Sioux Falls, South Dakota.  Although an April 2009 statement of the case addressed the matter from a January 2009 rating decision, the Board finds the appeal remains from the February 2005 rating decision.  

The Board also notes that in a May 2005 VA Form 9 the Veteran requested a Board hearing in Washington, DC, but that subsequent to her move to South Dakota in an April 2009 VA Form 9 she stated she did not want a Board hearing and requested a hearing with a local decision review officer.  VA records also show that she failed to report for a scheduled personal hearing in May 2009 and she did not respond to correspondence requesting that she clarify if she still desired a local hearing.  In light of the facts in this case, the Board finds the Veteran's request for a personal hearing has been withdrawn.

In January 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional treatment records and to afford the Veteran a VA medical examination.  The action specified in the January 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for right leg, hip, and low back disabilities secondary to a service-connected left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).
FINDING OF FACT

The Veteran's service-connected left knee patellofemoral syndrome causes painful and limited motion, but does not result in ankylosis; recurrent subluxation or moderate lateral instability; dislocated semilunar cartilage with frequent episodes of pain, locking, and effusion into the joint; flexion limited to 60 degrees or less; extension limited to 5 degrees or greater; impairment of the tibia and fibula.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for service-connected left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5256-5263 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At the time of the Veteran's October 2004 increased rating claim, the Veteran's service-connected left patellofemoral syndrome was rated under Diagnostic Code 5257 as other impairment of the knee.  

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013). 

The Board has also considered whether a higher disability rating could be assigned under another diagnostic code.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a (2013). 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Additionally, under Diagnostic Code 5260, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 20 percent disability rating is assigned for extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion. 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998).

In statements to VA, the Veteran has complained that her left knee disability is not adequately rated.  She complains of left knee pain with difficulty sitting, standing, and walking.  

In deciding the Veteran's claims, the Board has reviewed all the evidence of record, including VA and private medical records, statements from the Veteran, and VA examination reports.  

In December 2004, the Veteran was afforded a VA examination.  At that time, she complained of constant aching pain in the left knee, which was worsened by prolonged sitting or walking.  She complained that the knee cracked and at times buckled, but denied locking.  On examination, there was no gross deformity of the left knee, no erythema, and no joint effusion.  The Veteran had range of motion from 0 degrees extension to 140 degrees flexion, with reported pain beginning at 40 degrees.  There was mild medial joint line tenderness, but no laxity or instability of the joint was noted.  The Veteran had full strength in the left lower extremity and a normal gait.  She was independent in her activities of daily living.

Radiographs taken in January 2005 were negative for joint or bone pathology.  A January 2005 MRI noted a questionable tear of the posterior horn of the medial meniscus and a large medial plica (a congenital condition).

A March 2005 VA orthopedic note records that the Veteran had a mal-tracking patella without effusion, heat, or erythema.  

A July 2008 VA consultation note documents that the Veteran had full range of motion in her hips and knees bilaterally, with no swelling or tenderness at the knee joint line.  However, patellar facets were tender bilaterally.  The Veteran had full muscle strength in the lower extremities.  The examining physician suspected patellofemoral impingement, but found no evidence of traumatic osteoarthritis.

In November 2008, the Veteran was afforded a new VA examination.  The Veteran continued to complain of left knee pain, was well as swelling, clicking, occasional locking, and a popping sensation.  She reported that things such as the weather and walking aggravated her disability.  On examination, the Veteran had tenderness to palpation of the medial aspect of the patella.  No swelling or muscle atrophy were observed.  Deep tendon reflexes and sensation were intact.  The Veteran had range of motion from 0 degree extension to 128 degrees flexion, with pain at the end point.  There was no additional limitation of motion following repetitive testing due to pain, weakness, fatigue, or lack of endurance.  No ligament laxity or joint instability was noted on testing.  A November 2008 x-ray of the knee was normal.  The Veteran walked with a slight limp.  The Veteran was diagnosed with patellofemoral syndrome and a large medial plica.

A January 2009 MRI from Avera St. Luke's found no meniscal tear.  There were minimal degenerative changes to the posterior limb of the medial meniscus.  Anterior and posterior cruciate ligaments, as well as the patellar ligament were intact.  A 2 centimeter Baker cyst was observed.  The femoral patellar tracking mechanism was normal in appearance.  

VA treatment records show that the Veteran received cortisone injections in her left knee in April 2009 and June 2009.  

A December 2012 x-ray found no acute osseous abnormality or definite degenerative changes.  

At a January 2012 VA orthopedic consultation, the Veteran complained of bilateral knee pain, with some giving way in the right knee.  On examination, the Veteran had diffuse tenderness to palpation of the left knee, as well as positive patellar grind.  Range of motion was from 0 to 120 degrees.  There was edema, erythema, or warmth.  There was no joint laxity or instability.  There was no crepitus. 

In March 2012, the Veteran was afforded a new VA examination.  The Veteran continued to complain of left knee pain that interfered with physical activity.  On examination, the Veteran had normal gait.  There was no swelling, cellulitis, or deformity of the knee.  There was no evidence of muscle atrophy and the Veteran had full strength in the left lower extremity.  She had full range of motion of the left knee.  Although the Veteran reported subjective complaints of pain throughout the range of motion, the examiner observed no objective evidence of pain.  There was no additional limitation of joint function following repetitive testing due to pain, fatigue, or lack of endurance.  No joint instability was found.  The Veteran had a positive patellar grind test.  The examiner stated that he could not attribute her left knee symptoms to her service-connected patellofemoral syndrome versus her congenital plica without resorting to speculation.  In his opinion, the severity of the Veteran's disability had not increased since 2004.  The examiner stated that the Veteran's examination was unremarkable and he did not believe that she had any disability of the left knee. He noted that she was able to walk without any difficulty and concluded that she was capable of sedentary and light-duty employment, although she should avoid physically demanding activities.  The Veteran was independent in her daily activities.

Overall, although the Veteran has complained of significant left knee pain, with subjective reports of locking, giving way, and swelling, the objective medical evidence does not show any joint effusion or instability which would support a higher disability evaluation.  The Veteran has frequently had full range of motion or at most, minimal loss of motion.  Importantly, there is no evidence of record that the Veteran has limitation of flexion or extension of the knee that is compensable under Diagnostic Codes 5260 or 5261.  Additionally, there is no evidence that the Veteran has at any time suffered from a dislocated semilunar cartilage or malunion or non-union of the tibia or fibula.  Accordingly, a higher disability rating cannot be assigned under Diagnostic Code 5258 or 5262.  While there is some questionable evidence of degenerative changes to the Veteran's left knee, as the Veteran's primary symptoms are pain and limitation of motion, awarding a separate disability evaluation for arthritis under Diagnostic Code 5003 would constitute pyramiding especially since there is no objective evidence of symptomatology consistent with the provisions of Diagnostic Code 5257.

There is also no evidence that the Veteran is unable to find or maintain substantially gainful employment due to her left knee disability or that her disability significantly interferes with her activities of daily living.  The Veteran's subjective complaints regarding the severity of her disability are simply not consistent with the documented medical findings, which indicate at most a mild disability of the left knee.  Accordingly, the Board finds that entitlement to a disability evaluation in excess of 10 percent for patellofemoral syndrome of the left knee is not warranted for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected left knee disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for the Veteran's sole service-connected disability is adequate and as such, there is no evidence of additional service-connected conditions that have not been attributed to a specific service-connected disability.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

For all the above reasons, entitlement to a disability evaluation in excess of10 percent for service-connected left knee patellofemoral syndrome is denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for left patellofemoral syndrome is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


